DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 16 November 2021. Claims 1, 4-7, 11-12 and 16-20 are pending in the application. Claims 1, 5, 7 and 12 are amended; and claims 2-3, 8-10 and 13-15 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 11-12 and 16-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0317114 A1) in view of Samsung, “CSI-RS for beam management”. 3GPP TSG RAN WG1#88, Spokane, USA, 3rd – 7th April 2017, R1-1705351, hereafter D2.

Regarding claim 1, Kim discloses a reference signal notification method, comprising: 
receiving, by a network device, information about one or more synchronization signal (SS) blocks ([0624] disclosing the terminal reports the NR-SS window measurement when the base station does not know the NR-SS timing of neighbor cells); and 
sending, by a network device, a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal (Fig. 4F, 4f 20, [0616]; [0624] disclosing “if the result of the search for the performed synchronization signal is transmitted to the base station, the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”; Fig. 4E; [0610], [0612] disclosing the synchronization signal block 4e-30 comprising a BRS for  identifying a beam or the like. A beam index value for identifying each beam from the reference signal may also be derived;  The first subframe refers to a subframe through which a plurality of synchronization signals are transmitted, and is referred to as a synchronization signal block (SS-Block) 4e-30.);
 wherein the time offset of the reference signal is determined based on the information about the one or more SS blocks ([0624] disclosing “the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”).
Kim does not expressly disclose the following; however, D2 discloses wherein the reference signal is a channel state information reference signal (CSI-RS) (Section 4 Cell-specific CSI-RS for beam management), wherein the time resource information is a time offset of the CSI-RS (Section 4 disclosing the CSI_RS is periodically configured with period P and offset O in terms of a first slot of a radio frame), wherein the time offset of the reference signal is determined based on the information about the one or more SS blocks (Section 4 disclosing The CSI-RS timing may be related to the SS block timing), and wherein the reference signal notification message further comprises a cell identity (Section 4 disclosing CSI-RS is configuration includes cell specificity; Proposal 3: NR supports cell-specific configuration of CSI-RS) and numerology information of the CSI-RS (Section 3 proposal 2 CSI-RS can be configured as 1/X-th of the length of OFDM symbol in the reference numerology by means of X-times subcarrier scaling where possible values of X are 1, 2 and 4; Section 4 disclosing resources are configured in the slot structure based on the configured data numerology, e.g., 60kHz, the sub-time unit may corresponds to sub-OFDM symbol, whose length is 1/K times as the length for the OFDM symbol length in the configured numerology).  
It would have been obvious to one of ordinary skill in the art to include the CSI-RS configuration information taught by D2 in the RRC message disclosed by Kim because cell-specific configurations can aid in inter-cell beam measurements and with mobility (Section 4) while intervals of sub-time units for CSI-RS bas on numerology provides for flexible beam sweeping, mapping of CSI-RS to SS blocks with shorter symbols and use of CP in each shorter symbol for providing guard time for RX beam switch and AGC adjustments (Section 3 below Figure 2).  Further, one of ordinary skill in the art would be motivated to use the CSI-RS for measurements taught by D2 instead of the SS block measurements of Kim because the motivation lies in D2 that, the measurement based on SS blocks might not be accurate sufficiently to support beam management (Section 4).

Regarding clam 4, Kim further discloses the method according to claim 1, comprising: 
sending, by the network device, the reference signal notification message to a user equipment (UE), wherein the network device is a network device in a current cell of the UE, or wherein the network device is a network device in a neighboring cell of a current cell of the UE (Fig. 4F, [0615]-[0616] disclosing after RRC connection 4f-15 the base station sends Measurement configuration of the NR-SS; and also, [0624] disclosing “ if the result of the search for the performed synchronization signal is transmitted to the base station, the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”).  

Regarding claim 5 Kim discloses a reference signal notification method, comprising: 
sending, by a user equipment (UE), information about one or more synchronization signal (SS) blocks ([0624] disclosing the terminal reports the NR-SS window measurement when the base station does not know the NR-SS timing of neighbor cells); 
receiving, by the UE, a reference signal notification message, wherein the reference signal notification message comprises time resource information of a reference signal ([0624] disclosing “ if the result of the search for the performed synchronization signal is transmitted to the base station, the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”; Fig. 4E; [0610], [0612] disclosing the synchronization signal block 4e-30 comprising a BRS for  identifying a beam or the like. A beam index value for identifying each beam from the reference signal may also be derived;  The first subframe refers to a subframe through which a plurality of synchronization signals are transmitted, and is referred to as a synchronization signal block (SS-Block) 4e-30.), 
 wherein the time offset of the reference signal is determined based on the information about the one or more SS blocks ([0624] disclosing “the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”); and
receiving, by the UE, a reference signal based on the time resource information of the reference signal ([0624] disclosing when the base station certainly knows the reception timing (specified by the SFN/subframe/symbol number of the PCell) of the synchronization signal block (SS-Block) of the neighboring cells to be measured, the base station may transmit the corresponding information to the terminal to instruct the neighboring cell measurement; [0625] disclosing when the NR-SS window request is indicated, the terminal stores information specifying the reception time of the SS-block).  
Kim does not expressly disclose the following; however, D2 discloses wherein the reference signal is a channel state information reference signal (CSI-RS) (Section 4 Cell-specific CSI-RS for beam management), wherein the time resource information is a time offset of the CSI-RS (Section 4 disclosing the CSI_RS is periodically configured with period P and offset O in terms of a first slot of a radio frame), wherein the time offset of the reference signal is determined based on the information about the one or more SS blocks (Section 4 disclosing The CSI-RS timing may be related to the SS block timing), and wherein the reference signal notification message further comprises a cell identity (Section 4 disclosing CSI-RS is configuration includes cell specificity; Proposal 3: NR supports cell-specific configuration of CSI-RS) and numerology information of the CSI-RS (Section 3 proposal 2 CSI-RS can be configured as 1/X-th of the length of OFDM symbol in the reference numerology by means of X-times subcarrier scaling where possible values of X are 1, 2 and 4; Section 4 disclosing resources are configured in the slot structure based on the configured data numerology, e.g., 60kHz, the sub-time unit may corresponds to sub-OFDM symbol, whose length is 1/K times as the length for the OFDM symbol length in the configured numerology).  
It would have been obvious to one of ordinary skill in the art to include the CSI-RS configuration information taught by D2 in the RRC message disclosed by Kim because cell-specific configurations can aid in inter-cell beam measurements and with mobility (Section 4) while intervals of sub-time units for CSI-RS bas on numerology provides for flexible beam sweeping, mapping of CSI-RS to SS blocks with shorter symbols and use of CP in each shorter symbol for providing guard time for RX beam switch and AGC adjustments (Section 3 below Figure 2).    Further, one of ordinary skill in the art would be motivated to use the CSI-RS for measurements taught by D2 instead of the SS block measurements of Kim because the motivation lies in D2 that, the measurement based on SS blocks might not be accurate sufficiently to support beam management (Section 4).

Regarding claim 6, Kim further discloses the method according to claim 5, comprising: 
receiving, by the UE, a reference signal notification message sent by a network device in a current cell; or receiving, by the UE, a reference signal notification message sent by a network device in a neighboring cell of a current cell (Fig. 4F, [0615]-[0616] disclosing after RRC connection 4f-15 the base station sends Measurement configuration of the NR-SS; and also, [0624] disclosing “ if the result of the search for the performed synchronization signal is transmitted to the base station, the reception timing (specified by SFN/subframe/symbol number of PCell) of the synchronization signal block (SS-Block) of the meaningful neighboring cells may be transmitted to the terminals”).  

Regarding claims 7 and 11, the claims are directed towards a reference signal notification apparatus, comprising a transceiver, wherein the transceiver is configured to perform the method of claim 1 and 4. Kim discloses such a transceiver (Fig. 4F, 4f-03 gNB); therefore, claims 7 and 11 are rejected on the grounds presented above for claims 1 and 4.

Regarding claims 12 and 16, the claims are directed towards a reference signal notification apparatus, comprising a transceiver, wherein the transceiver is configured to perform the method of claims 5-6. Kim discloses such a transceiver (Fig. 4F, 4f-01 UE); therefore, claims 12 and 16 are rejected on the grounds presented above for claims 5-6.

Regarding claim 17, Kim and D2 further discloses the apparatus according to claim 7, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Fig. 4F, 4f 20; [0616] measurement configuration of neighboring cells; D2, Section 4 disclosing This cell-wide CSI-RS can also be used for beam switching due to intra-cell UE mobility. In addition, the CSI-RS can also be used for inter-cell beam measurement for L3 mobility for CONNECTED mode.).  
Regarding claim 19, Kim and D2 further disclose the apparatus according to claim 12, wherein the reference signal notification message further comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Fig. 4F, 4f 20; [0616] measurement configuration of neighboring cells; D2, Section 4 disclosing This cell-wide CSI-RS can also be used for beam switching due to intra-cell UE mobility. In addition, the CSI-RS can also be used for inter-cell beam measurement for L3 mobility for CONNECTED mode.).  

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0317114 A1) in view of Samsung, “CSI-RS for beam management”. 3GPP TSG RAN WG1#88, Spokane, USA, 3rd – 7th April 2017, R1-1705351, hereafter D2 further in view of Dai (US 2020/0112969 A1).

Regarding claim 18, Kim discloses the apparatus according to claim 7, wherein the transceiver is further configured to send a measurement configuration, wherein the measurement configuration comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Fig. 4, 4f-20, [00613], [0616] and [0624] disclosing the measurement configuration sent via RRC signaling instructing the user equipment to measure serving cells and/or neighboring cells SS-Blocks).  
Kim does not disclose the following; however, DAI discloses wherein a broadcast message comprises the measurement configuration ([0031] disclosing the RAN broadcasts system information in system information blocks containing measurement configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Kim to broadcast the measurement configuration in the system information (Kim: Fig. 4, 4f-10, [0615]) such that the user equipment could receive the information while saving power in idle mode without requiring a connection to be established.

Regarding claim 20, Kim discloses the apparatus according to claim 12, wherein the transceiver is further configured to receive a measurement configuration, wherein the measurement configuration comprises reference information used to indicate whether the time resource information is based on a current cell or a neighboring cell (Fig. 4, 4f-20, [00613], [0616] and [0624] disclosing the measurement configuration sent via RRC signaling instructing the user equipment to measure serving cells and/or neighboring cells SS-Blocks).  
Kim does not disclose the following; however, DAI discloses wherein a broadcast message comprises the measurement configuration ([0031] disclosing the RAN broadcasts system information in system information blocks containing measurement configurations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Kim to broadcast the measurement configuration in the system information (Kim: Fig. 4, 4f-10, [0615]) such that the user equipment could receive the information while saving power in idle mode without requiring a connection to be established.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 11-12 and 16-20 have been considered but are not persuasive. D2 expressly discloses “The CSI-RS is periodically configured with periodicity P, and offset O, in terms of a first slot of a radio frame. The CSI-RS timing may be related to the SS block timing.” (See pg. 5 above proposal 3) which is seen by examiner as “wherein the time offset of the reference signal is determined based on the information about the one or more SS blocks”. Further, applicant’s assertion that D2 suggests that “[t]he measurement based on SS blocks might not be accurate sufficiently to support beam management.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461